Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148536                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 148536
                                                                   COA: 313757
                                                                   Oakland CC: 2008-222683-FH
  DARYL LAMONT FOSTER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 27, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The denial is
  without prejudice to the defendant’s right to file a motion for relief from judgment
  pursuant to MCR 6.500 et seq. See MCR 6.310(C) and (D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2014
           d0519
                                                                              Clerk